DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 16-24 are necessitated by Applicant’s amendment filed on Oct. 3, 2022. In particular, independent claim 16 been amended to contain a limitation regarding residues of a radical initiator. Therefore, claim 16 and claims 17-24 which ultimately depend on amended claim 16 are now different in scope from what they were at the time of the preceding Office action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

Claim 24 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 refers to the acrylic emulsion of base claim 16 and further recites a limitation drawn to “the radical initiator”. Independent claim 16 recites an emulsion comprising residues of a radical initiator, but it does not recite a radical initiator itself. Therefore, the reference in claim 24 to “the radical initiator” lacks proper antecedent basis.

Claim Rejections – 35 U.S.C. § 102

Claims 16-20 and 22 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 5,240,982 (herein “Farwaha”).
As to claims 16-19 and 22: Farwaha describes an acrylic emulsion (see Example II at col. 4, l. 65 to col. 5, l. 15) comprising water and an acrylic copolymer of methyl methacrylate and butyl acrylate (see col. 4, ll. 12-14) and 1.6 wt% of the amphoteric surfactant cocoammonium betaine (see col. 5, ll. 2-7) based on the weight of the monomers which form the copolymer.
The emulsion further comprises about 49 wt% of the polymer based on the weight of the emulsion (based on the weight of the monomers which form the copolymer); about 0.8 wt% of the amphoteric surfactant cocoammonium betaine based on the weight of the emulsion; and about 0.2 wt% of residues of the initiator ammonium persulfate based on the weight of the emulsion (see the amounts in the tables at col. 4, ll. 5-32).
As to claim 20: The cited emulsion is made with a persulfate radical initiator (see col. 5, l. 26).

Claim Rejections – 35 U.S.C. § 103

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Farwaha in view of US Patent Application Publication No. 2003/0119982 A1 (herein “Pinschmidt”)
The discussion set forth above regarding Farwaha with respect to base claim 16 is incorporated here by reference. As set forth above, Farwaha describes an acrylic emulsion according to base claim 16. The cited emulsion does not include the presently recited monomers.
Pinschmidt describes emulsion polymers for paint formulations (see ¶ [0011]). The polymers may include monomers such as (meth)acrylic acid to enhance adhesion to substrates and increase dispersion stability (see ¶ [0032]).
In light of Pinschmidt, one of ordinary skill in the art would have been motivated to include (meth)acrylic acid in the copolymers of the cited acrylic emulsion of Farwaha in order to enhance its adhesion to substrates and increase its dispersion stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included (meth)acrylic acid in the copolymers of the cited acrylic emulsion of Farwaha.

Claims 16-23 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2014/0072817 A1 (herein “Simal”) in view of Farwaha.
Simal describes acrylic emulsions for coatings such as paints (see ¶¶ [0001], [0005]). Simal describes an example of an acrylic emulsion (see Composition 1 in Table 1 and ¶¶ [0027], [0029]) comprising water, an acrylic copolymer of butyl acrylate, 2-ethylhexyl acrylate, methyl methacrylate, acrylic acid, methacrylic acid, and Veova 10.
Simal does not disclose the presently recited amphoteric surfactant or the presently recited amounts of polymer and residue of radical initiator based on the weight of the emulsion.
Farwaha describes amphoteric surfactants for use in latex paints (see the abstract). Farwaha describes examples of an amphoteric surfactant such as cocoammonium betaine (see col. 5, ll. 2-7) which is used in an amount of 1.6 wt% of the based on the weight of the monomers which form an acrylic copolymer. Farwaha discloses that the amphoteric surfactants improve the wet adhesion of the paints and stabilize the paints toward freeze-thaw cycling (see col. 3, ll. 41-45).
Farwaha describes an example of an acrylic emulsion (see Example II at col. 4, l. 65 to col. 5, l. 15) comprising water and an acrylic copolymer of methyl methacrylate and butyl acrylate (see col. 4, ll. 12-14) and 1.6 wt% of the amphoteric surfactant cocoammonium betaine (see col. 5, ll. 2-7) based on the weight of the monomers which form the copolymer.
The emulsion further comprises about 49 wt% of the polymer based on the weight of the emulsion (based on the weight of the monomers which form the copolymer); about 0.8 wt% of the amphoteric surfactant cocoammonium betaine based on the weight of the emulsion; and about 0.2 wt% of residues of the initiator ammonium persulfate based on the weight of the emulsion (see the amounts in the tables at col. 4, ll. 5-32).
In light of Farwaha, one of ordinary skill in the art would have been motivated to make Simal’s acrylic emulsions with Farwaha’s amphoteric surfactant in order to improve the wet adhesion and stability toward free-thaw cycling of paints made therefrom. One of ordinary skill in the art would further have been motivated by ordinary creativity to use the amounts of surfactant, initiator, and proportions of monomer and water described in Farwaha in order to prepare Simal’s polymer by ordinary methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Simal’s acrylic emulsions with Farwaha’s amphoteric surfactant and with the amounts of surfactant, initiator, and proportions of monomer and water described in Farwaha.

Response to Arguments

Applicant’s arguments filed Oct. 3, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.



The rejections of claims 16-24 under 35 U.S.C. § 112 and the objection to claim 19 have been withdrawn in light of the amendments of the claims.
In light of the amendments, a new rejection of claim 24 under 35 U.S.C. § 112 has been set forth above in paragraphs 5-6.

Regarding the prior art rejections over Farwaha et al.: Applicant argues that independent claim 16 has been amended to incorporate limitations of claim 24 “with slight modification”. Independent claim 16 has been amended to recite residues of a radical initiator (c.f. the radical initiator itself in claim 24).
Applicant’s argument does not explain why the amended claims avoid the applied prior art.
In light of the amendment of the claims, the prior art rejections over Farwaha et al. have been recast above to reflect the current scope of the claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764